Citation Nr: 1037969	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  09-28 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic stress 
disorder (PTSD), rated as 10 percent disabling prior to March 13, 
2008, and 30 percent disabling from March 13, 2008.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

K. Neilson, Counsel




INTRODUCTION

The Veteran had active military service from May 1965 to May 
1967, with additional service in a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
In that decision, the RO denied the Veteran an increased 
disability rating for his service-connected PTSD.  (A 10 percent 
rating had previously been assigned for that disability.)  

In a June 2008 decision, the RO increased the Veteran's PTSD 
disability rating to 30 percent, effective March 13, 2008.  
Because less than the maximum available benefit for a schedular 
rating was awarded and because the increase was not granted for 
the entire rating period, the claim is properly before the Board.  
See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. 
Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will 
address whether the Veteran is entitled to an evaluation in 
excess of 10 percent for PTSD prior to March 13, 2008, and 
whether he is entitled to an evaluation in excess of 30 percent 
for that disability from March 13, 2008.


FINDINGS OF FACT

1. Prior to March 13, 2008, the Veteran's service-connected PTSD 
was manifested by occupational and social impairment due to mild 
or transient symptoms which decreased work efficiency and ability 
to perform occupational tasks only during periods of significant 
stress.

2. From March 13, 2008, the Veteran's service-connected PTSD has 
been manifested by chronic sleep impairment; depressed mood; 
anxiety, including irritability and exaggerated startle response; 
weekly panic attacks; suspiciousness, including hypervigilance; 
mild memory loss; abnormal and flattened affect; and disturbance 
of mood and motivation, which have resulted in occupational and 
social impairment no worse than that causing occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  


CONCLUSIONS OF LAW

1.  Prior to March 13, 2008, the criteria for a rating in excess 
of 10 percent for service-connected PTSD had not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  From March 13, 2008, the criteria for a rating in excess of 
30 percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In February 2007, the Veteran sought an increased disability 
rating for his service-connected PTSD, which had previously been 
evaluated as 10 percent disabling by the RO in an October 2002 
decision.  The evidence relevant to the claim on appeal shows 
that the Veteran was seen by a contract examiner in March 2007 
for evaluation of his service-connected PTSD.  

On examination, the Veteran had orientation within normal limits.  
His hygiene, appearance, and behavior were appropriate.  The 
Veteran's affect and mood were abnormal with disturbance of 
motivation and mood.  Communication and speech were within normal 
limits.  The Veteran reported a short attention span while 
reading and the examiner found the Veteran's concentration to 
lack focus.  Panic attacks were absent and no suspiciousness was 
present.  The examiner reported no "delusional" or 
hallucination history, and delusions and hallucinations were not 
observed at the time of the examination.  Notably, obsessional 
rituals were absent.  The Veteran's thought processes were 
appropriate and his judgment was not impaired.  His abstract 
thinking was within normal limits.  His memory was impaired to a 
mild degree.  The Veteran reported forgetting names, directions, 
recent events, and things on a to-do list.  Lastly, no suicidal 
or homicidal ideation was present.  The examiner reported no 
behavioral, cognitive, social, affective, or somatic symptoms 
attributable to PTSD.  

With respect to his family and work relationships, the examiner 
noted that the Veteran experienced interrupted sleep that caused 
him to withdraw from his wife and become irritable.  He has 
difficulty maintaining effective family role functioning, but 
does want to be close with his wife.  The Veteran had had the 
same employer for 35 years and reported a good relationship with 
his co-workers and supervisor.  The Veteran stated that he had 
not lost any time from work.

The examiner found that the Veteran's symptoms did not meet the 
DSM-IV criterion for a PTSD diagnosis.  He noted that the claimed 
stressor was minor and that the Veteran did not participate in 
combat, nor witness his friend being wounded.  The examiner 
stated that the Veteran's recollections and dreams of the event 
were infrequent, that he had no significant impairment of social 
functioning, and that he had been gainfully employed with no 
problems with interpersonal relationships.  The examiner assigned 
a GAF (global assessment of functioning) score of 80.  

The Veteran was afforded another contract examination in March 
2008.  The examiner noted that the Veteran's relationship with 
his father, mother, and 12 siblings was good.  His relationship 
with his wife of 33 years was also good.  His relationship with 
his children was reported as good.  The Veteran reported little 
social life, socializing with his son and two friends and 
attending church.  As for employment, the Veteran reported some 
conflicts with his supervisor, but a good relationship with co-
workers.  

On examination, the Veteran had orientation within normal limits.  
His hygiene, appearance, and behavior were appropriate.  The 
Veteran's affect and mood were abnormal with depressed mood 
occurring three times a week and lasting for 24 hours.  The 
Veteran appeared depressed and tearful.  Communication and speech 
were within normal limits.  The Veteran reported a wandering mind 
and difficulty completing tasks.  The examiner found the Veteran 
to lose focus.  Panic attacks were present and occurring once a 
week.  The attacks included shortness of breath, dizziness, 
sweating, and feelings of dread, shaking, trembling, and 
tightness in the chest.  There were signs of suspiciousness, to 
include skepticism of the intent and motives of others and a lack 
of trust.  The examiner reported no "delusional" or 
hallucination history, and no such problems were observed at the 
time of the examination.  Obsessional rituals were absent.  The 
Veteran's thought processes were appropriate and his judgment was 
not impaired.  His abstract thinking was within normal limits.  
His memory was impaired to a mild degree.  The Veteran reported 
forgetting names, directions, recent events, and appointments.  
Lastly, no suicidal or homicidal ideation was present.  The 
examiner found that there were behavioral, cognitive, social, 
affective or somatic symptoms attributable to PTSD.  The 
Veteran's behavior was affected by depression and anxiety causing 
mood swings, and his ability to develop socially was lacking due 
to temper and outbursts of anger.

The examiner rendered an Axis I diagnosis of PTSD, and assigned a 
GAF score of 65.  He reported that the Veteran had persistent 
symptoms of increased arousal as follows:  Difficulty falling or 
staying asleep; difficulty concentrating; irritability or 
outbursts of anger; hypervigilance; and exaggerated startle 
response.  He further noted that the Veteran was capable of 
managing his own funds and had no difficulty performing the 
activities of daily living.  The examiner reported that the 
Veteran had difficulty establishing and maintaining effective 
work/school and social relationships because of his PTSD and 
angry outbursts, but noted that he was able to maintain effective 
family role functioning.  

Based on that March 2008 examination report, the RO increased the 
Veteran's PTSD evaluation to 30 percent in June 2008, effective 
March 13, 2008.  

In June 2009, the Veteran presented for VA outpatient treatment.  
At that time, he reported feeling depressed "every now and 
then."  He was withdrawn and did not want to associate with 
other people very often.  He lived with his wife, who was very 
supportive.  Suicidal ideation was denied.  

A July 2009 VA outpatient psychiatric note records a diagnosis of 
PTSD and major depressive disorder and a GAF score of 60.  The 
Veteran reported problems sleeping and feelings of guilt over 
doing the right thing for his wife and children, and for his 
squad during service.  His energy was low, and focus and 
concentration were poor.  He stated that thoughts of suicide had 
entered his mind, but he had no active thoughts of harming 
himself.  On examination, he was neat, cooperative, and pleasant.  
His mood was congruent and his affect flat.  

Also of record is a July 2009 private opinion from M.R., Ph.D., a 
licensed marriage and family therapist.  The Veteran reported to 
Dr. M.R. frequent flashbacks and stated that reminders of his 
experiences in service trigger depression and anxiety.  It was 
reported that the Veteran engages only in activities that he can 
do by himself.  He was withdrawn and seldom associated with 
anyone other than immediate family.  The Veteran related 
difficulty establishing and maintaining sleep, irritability and 
outbursts of anger, difficulty concentrating, and hypervigilance.  

Dr. M.R. administered the Millon Clinical Multiaxial Inventory-
III test.  The Veteran's responses suggested the following Axis I 
diagnoses: bipolar disorder; generalized anxiety disorder; and 
psychotic substance abuse, not otherwise specified.  Dr. M.R. 
reported the Veteran's score on the Mississippi Scale to be 170 
and noted that the mean score for PTSD patients is 130, with a 
plus or minus range of 18.  Dr. M.R. opined that the Veteran met 
the criteria for a diagnosis of chronic PTSD.  Dr. M.R. assigned 
a GAF score of 30, with a high score of 33 in the past year.  On 
examination, the Veteran had little visible affect and had 
difficulty discussing his military experiences.  Dr. M.R. noted 
that the Veteran reported having fewer friends after service than 
before, feelings of guilt, anxiety around people and emotional 
numbness, sleep disorder, and a loss of enjoyment of normal 
activities.  

With regard to employment, Dr. M.R. stated that the Veteran is 
currently unable to keep or seek gainful employment.  She noted 
that the Veteran is now retired but that when he was employed, 
work helped to keep his PTSD symptoms "at bay."  After 
retirement, the Veteran's symptoms became more pronounced.  (The 
Board notes that the record contains a work history report from 
the Veteran's former employer, with whom he was employed from 
June 1967 to March 2008.  The report indicates that the Veteran 
voluntarily retired in March 2008.)  

In September 2009, the Veteran was afforded another VA 
examination.  The VA examiner noted that the Veteran has daily 
intrusive thoughts and memories, a severe sleep disturbance, and 
nightly bad dreams.  The Veteran reported feeling detached, 
irritable, and angry, and related that he was verbally abusive to 
his wife at least twice a week.

It was recorded that the Veteran was retired after 40 years with 
the same employer.  He now spends his time in his workshop making 
wooden vases and bowls.  He reported playing golf approximately 
once a week.  The examiner found that the Veteran was able to 
maintain personal hygiene and basic activities of daily living.  

Regarding personal relationships, the Veteran reported living 
with his wife.  He described a close relationship with her, but 
noted that he was verbally abusive towards her approximately 
twice a week.  He reported little contact with his grown 
children, but indicated that there were no conflicts.

On examination, the Veteran had orientation within normal limits.  
His hygiene, appearance, and behavior were appropriate.  The 
Veteran's affect and mood were congruent.  Overall, he appeared 
mildly depressed and tense throughout the examination.  He had 
difficulty with memory, attention, and concentrating with respect 
to the names of his medications.  On objective measurement, he 
remembered three out of three words and made no errors on serial 
7s.  There were no signs of a thought disorder in terms of 
derailment, tangentiality, or circumlocution.  Hallucinations and 
delusions were denied.  His appetite was good.  Eye contact was 
excellent.  Although the Veteran reported thoughts of death, he 
denied suicidal or homicidal ideation or intent.  There was no 
impairment in thought process or communication.  

The examiner diagnosed the Veteran as having PTSD and major 
depression and assigned a GAF score of 60.  Upon examination and 
a review of the records, it was determined that a GAF score of 60 
was most consistent with the Veteran's current level of 
functioning.  The examiner noted that a GAF score of 60 was 
indicative of moderate symptoms, while a GAF score of 30 was 
suggestive of major impairment in several areas of functioning.  
She noted that the Veteran works daily in his workshop, plays 
golf on a weekly basis, and that although he admitted to feeling 
detached and being verbally abusive to his wife, he is able to 
have relationships with others.  

The Veteran also submitted lay statements from his service 
officer and wife, dated in July 2008 and July 2009, respectively.  
His service officer stated that the Veteran had reported to him, 
or he had observed himself, symptoms of anger, anxiety, 
frustration, depression, suicidal ideation, and isolation.  The 
Veteran indicated to his service officer that he had quit working 
due to his PTSD.  The service officer opined that the Veteran met 
the rating criteria for a 100% disability rating for PTSD, both 
on a schedular basis and on account of being unemployable.  The 
Veteran's wife reported witnessing symptoms such as 
sleeplessness, anger, anxiety, frustration, depression, 
isolation, suicidal crisis, nightmares, and flashbacks.  She 
stated that his symptoms had worsened since his retirement.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  "Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of primary 
concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Although the recorded history of a particular disability should 
be reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  For increased 
rating claims, staged ratings are appropriate when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, 
"[w]here there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned."  
38 C.F.R. § 4.7 (2009).

The Veteran's service-connected PTSD is evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2009).  Under that DC, a 10 
percent rating is assigned for occupational and social impairment 
due to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational talks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment; mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

Consideration is given to the frequency, severity, and duration 
of psychiatric symptoms, the length of remission, and the 
Veteran's capacity for adjustment during periods of remission.  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  See 38 
C.F.R. § 4.126(a).  Furthermore, when evaluating the level of 
disability arising from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment. 38 C.F.R. § 
4.126(b).  It is necessary to evaluate a disability from the 
point of view of the Veteran working or seeking work.  38 C.F.R. 
§ 4.2 (2009).

A.  Rating prior to March 13, 2008

In this case, the Board finds that the Veteran is not entitled to 
a rating higher than the assigned 10 percent evaluation for the 
portion of the appeal period prior to March 13, 2008.

In so concluding, the Board finds persuasive the March 2007 
examination, in which the VA examiner found the Veteran's 
symptoms very mild.  The examiner assessed the Veteran's symptoms 
as sleep disturbance, irritability, and avoidance of his wife and 
others, but concluded that the Veteran was able to perform 
activities of daily living and maintain effective work and social 
relationships.  Although mild memory loss and disturbance of mood 
and motivation were noted, overall, the examiner found no 
significant impairment of social functioning and stated that the 
Veteran was also gainfully employed.  Further, the Veteran was 
assigned a GAF score of 80.  In assessing the evidence of record, 
it is important to note that the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-
IV).  A GAF score of 80 indicates symptoms that are "transient 
and expectable reactions to psychosocial stressors" and "no 
more than slight impairment in social, occupational, or school 
functioning."

The Board also finds that the symptoms recorded by the examiner 
in March 2007 are consistent with the symptoms reported by the 
Veteran in VA outpatient treatment records dated between January 
2002 and December 2006, wherein the Veteran reported in June 2006 
disturbed sleep, feelings of  irritability, being withdrawn, a 
sad mood, and less interest in things he used to enjoy.  

Based on the March 2007 examination report, the Board finds that 
prior to March 13, 2008, the Veteran's symptoms more closely 
aligned with the criteria for a 10 percent disability rating, 
discussed above.  During the period prior to March 13, 2008, the 
evidence did not demonstrate that the Veteran experienced an 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks.  Indeed, the Veteran 
reported that he had not lost any time from work.  Accordingly, 
the Board finds that the criteria for a 30 percent rating or 
higher were not met during the appeal period prior to March 13, 
2008.

B.  Rating from March 13, 2008

Based on the examination reports from the examiners in March 
2007, March 2008, and September 2009, and from Dr. M.R. in July 
2009, the VA outpatient treatment records, and the lay evidence 
of record, the Board finds that the assigned 30 percent rating is 
appropriate and a higher rating is not warranted for the period 
from March 13, 2008.  The identified symptoms, including anxiety, 
depression, anger, hypervigilance, isolation, weekly panic 
attacks, suspiciousness, startle response, nightmares, 
flashbacks, mild memory loss, and sleep impairment, are the type 
of symptoms contemplated by a 30 percent rating.  See 38 C.F.R. § 
4.130, DC 9411.  

Although the Veteran does not have many close friends, it was 
noted that he has a good relationship with his wife, aside from 
occasional verbal outbursts.  Further, the evidence relevant to 
the Veteran's work relationships indicates that before his 
retirement, he had good or fair relationships with his co-workers 
and supervisors.  Although the March 2008 examiner reported that 
the Veteran had difficulty establishing and maintaining effective 
work/school and social relationships because of his PTSD and 
angry outbursts, that examination report revealed that the 
Veteran attended church, socialized with two friends, had good 
work relationships, and maintained an effective family role 
function.  The Board finds the preponderance of the evidence 
reflects the Veteran's ability to establish and maintain personal 
relationships.  

Overall, the Board finds that the Veteran's symptoms and level of 
impairment equates to the level set forth for a 30 percent 
rating.  The Veteran did display a flattened affect, and 
disturbance of mood and motivation was noted; however, the other 
type of symptoms suggestive of higher ratings were expressly 
found to be absent or not noted on examination, including panic 
attacks more than once a week, impaired judgment, impaired 
abstract thinking, memory impairment, difficulty in understanding 
complex commands, circumstantial speech, suicidal ideation, 
obsessional rituals, disorientation, hygiene neglect, delusions, 
and hallucinations.  The lack of this type of symptomatology is 
supported by the VA and private examiners' descriptions of the 
Veteran's PTSD symptoms and the assigned GAF scores.

With regard the GAF scores, the Veteran's GAF scores during the 
relevant time period have ranged between 60 and 65, save for the 
score of 30 assigned by Dr. M.R. in July 2009.  A GAF score of 
61-70 is defined as: "Some moderate symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."  A GAF 
score of 51-60 is defined as: "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  

Although Dr. M.R. assigned the Veteran a GAF score of 30, with a 
high score of 33 in the previous year, the Board does not find 
those scores to be reflective of the Veteran's symptoms as 
discussed by Dr. M.R.  A GAF of 21 to 30 is assigned when 
"[b]ehavior is considerably influenced by delusions or 
hallucinations" or there is "serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriate, suicidal preoccupation)"or where there is 
"an inability to function in almost all areas (e.g., stays in 
bed all day, no job, home or friends)."  A GAF of 31 to 40 is 
assigned where there is "some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work; child frequently beats up younger children, is defiant at 
home, and is failing at school)."

On examination, however, neither delusions nor hallucinations 
were discussed by Dr. M.R. and there was no indication of 
seriously or majorly impaired communication or judgment.  
Further, Dr. M.R. noted that although the Veteran was withdrawn, 
he did interact with his family and a few friends.  There was 
also no indication of suicidal preoccupation.  With regard to 
employment, the evidence of record show that the Veteran 
voluntarily retired in March 2008.  Thus, the types of symptoms 
that would coincide with a GAF score of 30 or 33 were not noted 
on examination.  Further, the Board notes that a contemporaneous 
VA outpatient treatment record recorded a GAF score of 60.  
Accordingly, Dr. M.R.'s actual opinion and discussion regarding 
the level of severity of the Veteran's PTSD is more probative in 
terms of evidentiary value.  

The Board has considered the Veteran's statements, as well as 
those of his wife and his service officer, regarding their 
observations of the Veteran's symptoms.  The identified symptoms 
primarily consist of those identified in the medical evidence of 
record, with the exception of his wife's report of a "suicidal 
crisis" and the service officer's mention of suicidal ideation.  
However, the Veteran has consistently denied suicidal ideation.  
Although he indicated thoughts of death, he has stated that he 
would not harm himself.  Given this evidence, the Board does not 
find the lay statements to be supportive of an assignment of a 
higher rating for the Veteran's service-connected PTSD.

In finding that evaluations greater than 10 percent prior to 
March 13, 2008, and greater than 30 percent from March 13, 2008, 
are not warranted, the Board has considered the doctrine of 
reasonable doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  The Board is unable to identify a reasonable basis for 
granting a rating in excess of 10 percent prior to March 13, 
2008, or in excess of 30 percent from March 13, 2008.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009).

The above determination is based upon consideration of applicable 
rating provisions.  The Board also finds that the Veteran's 
disability level and symptomatology is adequately described by 
the rating criteria.  Without sufficient evidence reflecting that 
the Veteran's disability picture is so "exceptional or 
unusual," such that the "the available schedular evaluations 
for [PTSD] are inadequate," referral for a determination of 
whether the Veteran's disability picture requires the assignment 
of an extra-schedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1) (2009).  

C.  Rating of total rating based upon individual unemployability 
(TDIU)

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that the issue of entitlement to a 
rating of TDIU based on a single service-connected disability is 
part of an increased rating claim when that issue is raised by 
the record.  But see In re Leventhal, 9 Vet. App. 387, 389 (1996) 
(holding that TDIU is a separate claim where based upon multiple 
service-connected disabilities).  In this case, the Board notes 
that in July 2007, the Veteran filed a formal application for a 
rating of TDIU.  The Veteran is also service connected for 
tinnitus and hearing loss.  Entitlement to a TDIU rating was 
explicitly denied by an August 2009 rating decision, which also 
denied increased evaluations for his service-connected tinnitus 
and hearing loss.  The Veteran did not appeal.  As such, it does 
not appear that the Board has jurisdiction to address the TDIU 
issue that stems from the Veteran's formal application for such a 
rating based on his three service-connected disabilities.  See 38 
C.F.R. §§ 20.200, 20.302 (2009).  Nevertheless, because the issue 
of unemployability due the Veteran's PTSD alone was raised by the 
record in the context of the current appeal, the Board will 
consider whether a TDIU rating is warranted on account of PTSD.  
See Rice, supra; see also Comer v. Peake, 552 F .3d 1362, 1366 
(Fed.Cir.2009) (holding that TDIU rating must be considered with 
disability rating issue whenever there is "cogent evidence of 
unemployability, regardless of whether [claimant] states 
specifically that he is seeking TDIU benefits.").

Generally, a TDIU rating may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected disability 
ratable at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 40 
percent or more and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a) (2009).  Additionally, a veteran 
may be entitled to TDIU on an extra-schedular basis if it is 
established that he is unable to secure or follow substantially 
gainful employment as a result of the effect of his service-
connected disability. 38 C.F.R. § 4.16(b).

As noted above, the Veteran's service-connected rating for PTSD 
fails to meet the percentage threshold required for consideration 
of a rating of TDIU on a schedular basis.  See 38 C.F.R. § 
4.16(a).  Nevertheless, the Veteran may be entitled to TDIU on an 
extra-schedular basis if it is established that he is unable to 
secure or follow substantially gainful employment as a result of 
the effect of service-connected disability.  38 C.F.R. § 4.16(b).  
Consequently, the Board must determine whether the Veteran's 
service-connected PTSD precludes him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact 
that a veteran may be unemployed or has difficulty obtaining 
employment is not determinative.  The ultimate question is 
whether the veteran, because of service-connected disability, is 
incapable of performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993). 

In consideration of the evidence in the claims file, including 
the VA and private examination reports, VA treatment records, and 
the lay evidence, the Board finds that the Veteran is not 
precluded from securing and following a substantially gainful 
occupation due to his PTSD.  

The evidence indicates that the Veteran last worked in 2008.  As 
reported by his employer, the Veteran's employment ended on 
account of voluntary retirement.  Although Dr. M.R. stated that 
the Veteran was unable to keep or seek gainful employment, the 
basis for that opinion is not evident.  In fact, Dr. M.R. related 
that the Veteran's PTSD symptoms were kept "at bay" when he was 
working.  Thus, the Board finds that Dr. M.R.'s statement as to 
the Veteran's employability is not persuasive because she 
provided no background, basis, or rationale for her assertion 
that the Veteran is unemployable.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993) (opinions unsupported by clinical evidence 
are merely conclusions unsupported by any objective medical 
evidence).  

The Veteran's service officer stated that the Veteran reported to 
him that he had stopped working due to his PTSD.  However, in 
September 2009, the VA examiner reported that the Veteran's 
occupational functioning had not changed since the last 
examination.  When the Veteran was working, his relationships 
with his supervisor and co-workers were reported as fair or good.  
He did not lose time from work due to his PTSD.  To the extent 
that the Veteran's PTSD affects his employment, the assigned 
schedular ratings compensate the Veteran for such impairment.  As 
noted above, the Veteran's PTSD symptoms are well aligned with 
the criteria for a 30 percent rating, which indicates that he is 
not totally disabled as a result of his PTSD.  Consequently, the 
Board finds that referral for extra-schedular consideration under 
38 C.F.R. § 4.16(b) is not appropriate in this case.



D.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

It is now clear that for increased-rating claims, the VCAA 
requires only generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

The RO received the Veteran's claim for service connection in 
October 2007.  In March 2007, the RO sent to him a letter 
advising the Veteran of the information already in VA's 
possession and the evidence that VA would obtain on his behalf, 
as well as of the evidence that he was responsible for providing 
to VA, to include private medical evidence.  The letter also 
included the notice elements required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006), for how VA determines disability ratings 
and effective dates.  

In May 2008, the RO sent the Veteran an updated VCAA that 
complied with the holding by the United States Court of Appeals 
for Veterans Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (requiring VA to provide notice to a claimant that, among 
other things, "the claimant must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.").  
Thereafter, the RO issued a decision in which it increased the 
Veteran's PTSD evaluation from 10 percent to 30 percent.  

In March 2009, the RO sent the Veteran another letter informing 
him generally of the need (to support an increased rating) for 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Thus, the Board is satisfied that the duty-to-notify requirements 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were 
satisfied.

Regarding the duty to assist, the Veteran was afforded VA 
examinations in March 2007, March 2008, and September 2009.  The 
examination reports contain sufficient evidence by which to 
evaluate the Veteran's PTSD in the context of the rating criteria 
and throughout the appeal period.  Thus, the Board has properly 
assisted the Veteran by affording him an adequate VA examination.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes private treatment records, VA treatment 
records, as well as lay statements submitted by the Veteran.  The 
Veteran elected to not have a hearing in his case.  Thus, the 
Board is satisfied that the duty-to-assist requirements under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation for service-connected PTSD in excess 
of 10 percent before March 13, 2008, is denied.

Entitlement to an evaluation for service-connected PTSD in excess 
of 30 percent from March 13, 2008, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


